DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 has been entered.
Response to Amendment/Claim Status
Claims 1 and 3-15 are currently pending. Claims 1, 9 and 13 have been amended; claim 2 was previously cancelled. No new claims were cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 7, 9-12; and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Low et al (US 2008/0290484 A1, hereafter Low).
Re claim 1, Cruz discloses in FIG. 4 (with references to FIGS. 1 and 2) a semiconductor device comprising:
a semiconductor element (22; ¶ [0099]);
a packaging material (228; ¶ [0100]) that encapsulates the semiconductor 
element (22) and forms an exterior surface (FIG. 2; ¶ [0103]) of the semiconductor device (22); and
a metal member (patterned Cu, Cu alloy or Ni-Fe alloy leadframe 1; ¶ [0043] and [0086]) electrically connected (¶ [0095]) to the semiconductor element (22) and having a 
protruding portion (exposed end of 16; see PP in inserted figure below) protruding from an end face (edge; see EF in inserted figure) of the packaging material (25), 
wherein the protruding portion (exposed ends of 16/PP) has a lateral peripheral 
edge (see LaPE in inserted figure) forming an end portion (outermost edge) of the protruding portion (PP) opposite to (away from) the end face (EF) of the packaging 
material (25) such that the lateral peripheral edge (LaPE) is a part (away) from the end 
face (EF) of the packaging material (25) and extends along a direction parallel (left-to-right) to the end face (EF) of the packaging material, a longitudinal peripheral edge (see 
LoPE in inserted figure) along the normal (perpendicular) direction of the end face (EF), and a corner peripheral edge (LoPE at SSP) formed by side portions (of left/right 
sides of LoPE at SSP) that are disposed at the corners (uppermost leftmost/rightmost edges) of the protruding portion (PP) and continue to the lateral peripheral edge (LaPE) 
and the longitudinal peripheral edge (LoPE), wherein
the corner peripheral edge (LoPE at SSP) includes a first side portion (see FSP 
in inserted figure) intersecting substantially orthogonally with (normal to) the lateral 
peripheral edge (LaPE) and extending toward the end face (EF) of the packaging material (25) and a second side portion (see SSP in inserted figure) with one (left)
end thereof intersecting substantially orthogonally with (normal to) the first side 
portion (FSP) and the other (right) end intersecting substantially orthogonally with (normal to) the longitudinal peripheral edge (LoPE), wherein
an intersecting portion (see CSP in inserted figure) between the first side 
portion (FSP) and the second side portion (SSP) includes a curved shape portion 
(CSP) that bulges (points) toward the packaging material (25) and has a center 
point of curvature (mid-point) facing the packaging material (25), wherein
the protruding portion (PP) of the metal member (1) includes a heat 
dissipation fin (heat sink 16; [0095]) to dissipate heat (¶ [0036]) generated in the 
semiconductor device (22) and has a maximum width (left-to-right extension) in a 
direction parallel to (along) the end face (EF) of the packaging material (25) which is 
approximately the same as a width (left-to-right extension) of the end face (EF) of the packaging material (25), and wherein
most of a surface (uppermost plane) of the protruding portion (PP) opposite to 


    PNG
    media_image1.png
    641
    1150
    media_image1.png
    Greyscale

For the record, the inserted figure (annotated FIG. 4) depicts a lateral peripheral edge (LaPE) apart from the end face (EF) of the packaging material (25), a longitudinal peripheral edge (LoPE) along the normal (perpendicular) direction of the end face (EF); a corner peripheral edge (at FSP/SSP crossing) formed by side portions (FSP/SSP) that are disposed at the corners of the protruding portion (exposed part of 16/PP) and continue to the lateral peripheral edge (LaPE) and the longitudinal peripheral edge (LoPE), wherein the corner peripheral edge (at FSP/SSP) includes a first side portion (FSP) intersecting substantially orthogonally (normally) with the lateral peripheral edge (LaPE) and extending toward the end face (EF) of the packaging material (25) and a second side portion (SSP) with one (left) end thereof intersecting substantially orthogonally (normally) with the first side portion (FSP) and the other (right) end intersecting substantially orthogonally (normally) with the longitudinal peripheral edge (LoPE); an intersecting portion (at CSP) between the first side portion (FSP) and the second side portion (SSP)
includes a curved shape portion (CSP) that bulges (points) toward the packaging 
material (25) and has a center point of curvature (mid-point) facing the packaging 
material (25), where the packaging material (25) which is approximately the same 
as a width (left-to-right extension) of the end face (EF) of the packaging material (25).

Re claim 3, Low discloses the semiconductor device according to claim 1, wherein an angle θ1 (formed by crossing lines in inserted figure above) between the lateral peripheral edge (LaPE) and the first side portion (FSP), an angle θ2 (formed by crossing lines in inserted figure above) between the first side portion (FSP) and the second side portion (SSP), and an angle θ3 (formed by crossing lines in inserted figure above) between the second side portion (SSP) and the longitudinal peripheral edge (LoPE) are all 90 degrees (right angles).

Re claim 4, Low discloses the semiconductor device according to claim 1, but does not explicitly disclose wherein the ratio (L1/L2) between the length L1 of the first side portion and the length L2 of the second side portion is within the range of 1/10 to 10.
However, Low would anticipate these limitations by forming the ratio (L1/L2) between the length L1 of the first side portion (FSP) and the length L2 of the second 
Smaller ratios mean the protruding member would have a larger area with less resistance (R=ρL/A) and more conductivity (σ=1/R), and for higher ratios the protruding member would have less area with higher resistance (R=ρL/A) and less conductivity (σ=1/R).

Re claim 6, Low discloses the semiconductor device according to claim 1, wherein the second side portion (SSP) is defined in parallel (see inserted figure) with the lateral peripheral edge (LaPE).

Re claim 7, Low discloses the semiconductor device according to claim 1, wherein the second side portion (SSP) is defined to be inclined (spaced apart) with respect to the lateral peripheral edge (LaPE).

Re claim 9, Low discloses the semiconductor device according to claim 1, wherein the protruding portion (exposed portion) of the metal member (1) includes a heat dissipation fin (portion 11 of PP extending to LaPE) to dissipate heat generated (¶ [0036] and [0095]; see MPEP § 2175(g) and 2111.04 I) in the semiconductor device (22).



Re claim 11, Low discloses the semiconductor device according to claim 1, wherein the semiconductor element (22) includes a transistor chip (of 22; ¶ [0045] and [0099]), and wherein the metal member (1) includes a source terminal (8; ¶ [0099]) connected to a source (source electrode; ¶ [0099]) of the transistor chip (of 22).

Re claim 12, Low discloses the semiconductor device according to claim 1, wherein the semiconductor element (22) includes a transistor chip (of 22; ¶ [0045] and [0099]), and wherein the metal member (1) includes a gate terminal (6; ¶ [0099])  connected to a gate (gate electrode; ¶ [0099]) of the transistor chip (of 22).

Re claim 13, Low discloses in FIGS. 1, 2 and 4-8 a semiconductor device manufacturing method comprising:
a step of mounting a semiconductor element (22 in FIG. 1; ¶ [0046] and [0099]) on a lead frame (1; ¶ [0086] and [0099]);
a step of encapsulating (in FIG. 7; ¶ [0117]) the semiconductor element (22) with a packaging material (25; ¶ [0117]) such that the lead frame (1) is partially exposed (FIG. 4), the packaging material (25) forming an exterior surface (FIG. 2; ¶ [0103]) of the semiconductor device (22); and
see PP in inserted figure above) from an end face (see EF in inserted figure above) of the packaging material (25), wherein
a peripheral edge (end) of the protruding portion (PP) that appears by cutting the predetermined pattern (resultant 224) has a lateral peripheral edge (see LaPE in inserted figure above) forming an end portion (outermost edge) of the protruding 
portion (PP) opposite to (away from) the end face (EF) of the packaging material (25) 
such that the lateral peripheral edge (LaPE) is a part (away) from the end face (EF) 
of the packaging material (25) and extends along a direction parallel (left-to-right) to 
the end face (EF) of the packaging material, a longitudinal peripheral edge (see 
LoPE in inserted figure) along the normal (perpendicular) direction of the end face (EF), and a corner peripheral edge (LoPE at SSP) formed by side portions (of left/
right sides of LoPE at SSP) that are disposed at the corners (uppermost leftmost/
rightmost edges) of the protruding portion (PP) and continue to the lateral 
peripheral edge (LaPE) and the longitudinal peripheral edge (LoPE), wherein
the corner peripheral edge (LoPE at SSP) includes a first side portion (see 
FSP in inserted figure) intersecting substantially orthogonally with (normal to) the 
lateral peripheral edge (LaPE) and extending toward the end face (EF) of the 
packaging material (25) and a second side portion (see SSP in inserted 
figure) with one (left) end thereof intersecting substantially orthogonally with (normal to) 

an intersecting portion (see CSP in inserted figure) between the first 
side portion (FSP) and the second side portion (SSP) includes a curved shape 
portion (CSP) that bulges (points) toward the packaging material (25) and has a 
center point of curvature (mid-point) facing the packaging material (25), wherein
the protruding portion (PP) of the metal member (patterned 1) includes a heat 
dissipation fin (heat sink 16; [0095]) to dissipate heat (¶ [0036]) generated in the 
semiconductor device (22) and has a maximum width (left-to-right extension) in a 
direction parallel to (along) the end face (EF) of the packaging material (25) which is 
approximately the same as a width (left-to-right extension) of the end face (EF) of the packaging material (25), and wherein
most of a surface (uppermost plane) of the protruding portion (PP) opposite to 
(adjacent) the semiconductor element (22) is exposed (uncovered) from the package material (25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Low in view of Takakusaki et al (US 2009/0129038 A1-prior art of record, hereafter Takakusaki).
Re claim 5, Low discloses the semiconductor device according to claim 1, wherein the thickness T1 of the protruding portion (PP) is 0.1 mm to 2 mm (0.5 mm; ¶ [0102]).
But, fails to disclose the protrusion amount L3 of the protruding portion (PP) from the end face (EF) of the packaging material is 0.1 mm to 2 mm.

However,

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Low where the protrusion amount L3 of the protruding portion from the end face of the packaging material is 0.1 mm to 2 mm, as disclosed by Takakusaki, in order to form leads with sufficient current carrying capacity (Takakusaki; ¶ [0049]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Low in view of in view of Williams et al (US 2015/0380384 A1-prior art of record, hereafter Williams).
Re claim 8, Low discloses the semiconductor device according to claim 1.
But, fails to disclose wherein an end face (EF) of the protruding portion (PP) includes a plating region covering an area from a secondary surface side of the protruding portion to the middle in the thickness direction and a base region of the metal member covering an area from a primary surface side of the protruding portion to the plating region.

However,

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Low by including a plating region covering an area from a secondary surface side of the protruding portion to the middle in the thickness direction and a base region of the metal member covering an area from a primary surface side of the protruding portion to the plating region as disclosed by Williams to enable improved solderability and prevent oxidation of leadframe protruding portions (Williams; [0019]).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Low in view of MASHIMO et al (US 2012/0075816 A1-prior art of record, hereafter Mashimo).
Re claim 14, Low discloses the semiconductor device manufacturing method according to claim 13, but fails to disclose wherein the step (S516) of cutting the lead frame (224) includes a step of cutting a portion of the lead frame not supported on a support member from a secondary side of the lead frame while a portion remains as the protruding portion (PP) of the metal member (patterned 1) supported through a primary side of the lead frame on the support member.

Mashimo discloses in FIGS. 1A, 1B and 6A-8B a semiconductor device manufacturing method comprising: wherein a step of cutting the lead frame (58; ¶ [0051] and [0062]) includes a step of cutting a portion of the lead frame not supported on a support member (press work separation; ¶ [0062]) from a secondary side of the lead frame (58) while a portion remains as a protruding portion (18/20 in FIGS. 1A/B; ¶ [0056]) of a metal member (leads; ¶ [0022]) supported through a primary side of the lead frame on the support member (press work separation); and wherein the step of cutting the lead frame (58) includes a step of stamping an unnecessary portion of the lead frame not supported on the support member with a stamping member (press work separation; ¶ [0062]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Low to include the step of cutting the lead frame includes a step of cutting a portion of the lead frame not supported on a support member from a secondary side of the lead frame while a portion remains as the protruding portion of the metal member supported through a primary side of the lead frame on the support member; and wherein the step of cutting the lead frame includes a step of stamping an unnecessary portion of the lead frame not supported on the support member with a stamping member, as disclosed by Mashimo, in order to form thick metal leads having exposed portions that function as heat sinks (Mashimo; ¶ [0010] and [0027]).  



Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892